Citation Nr: 1217778	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  97-03 891A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a respiratory disorder manifested by shortness of breath.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had several periods of active duty for training, beginning in January 1966.  He had active service from June 1970 to December 1971 and from November 1990 to May 1991.  He served in Southwest Asia from December 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at RO hearings in May 1997 and February 1999.  In May 2000, he testified by videoconference with a Veterans Law Judge who is no longer with the Board.  The Veteran has been advised of his right to have a hearing before a sitting Veterans Law Judge and has declined an additional hearing.  The hearing transcripts are in the claims folder.  Review discloses that the issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  

In December 2008, the Veteran, in writing, requested that a veterans service organization be removed as his representative.  There is no record of another representative being appointed.  

The lengthy history of this case was discussed in the introduction to the Board's previous decision in June 2010 and it does not need to be repeated here.  The June 2010 Board decision denied service-connection for hypertension, a left ear hearing loss, and a skin rash, to include dermatitis and/or tinea curis.  It also denied a disability rating in excess of 50 percent for residuals of viral meningitis, manifested by headaches.  

The June 2010 Board decision reopened the claim for service-connection for a low back disorder and remanded that issue for examination and a medical opinion.  The requested examination was done in July 2010 with an addendum in March 2012.  The Board also remanded the claim for service-connection for a respiratory disorder manifested by shortness of breath to notify the Veteran of the information necessary to substantiate his claim for a respiratory disorder manifested by shortness of breath resulting from tobacco use during service or the incurrence of tobacco dependence during service.  The necessary notice was sent in July 2010.  The Board finds that the terms of its June 2010 remand have been substantially complied with and we now proceed to review the appeal.  

In the introduction to the June 2010 Board decision, it was noted that the claims based on an undiagnosed illness resulting from Gulf War service were denied by the Board and later abandoned on appeal to the Unites States Court of Appeals for Veterans Claims (Court).  Thus, the Board will not address that basis for the claims.  


FINDINGS OF FACT

1.  A chronic lumbar sprain with spondylosis and spinal stenosis was incurred during the Veteran's active service.  

2.  A respiratory disorder resulting in chronic obstructive pulmonary disease was incurred during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for a chronic lumbar sprain with spondylosis and spinal stenosis have been met.  §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service-connection for chronic obstructive pulmonary disease have been met.  §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In November 2008, the Veteran was notified of the information and evidence that was necessary both to reopen the back claim and to establish entitlement to the underlying benefit sought, service-connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In June 2009 and updated December 2009, the Veteran was sent notices relating to his claim for service-connection for shortness of breath.  The notices explained the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These notices fully complied with the requirements of the VCAA  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the issues by way of a supplemental statement of the case issued in April 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded RO and Board hearings and has declined the offer of another hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.  

Back Disorder

The Veteran does not claim and the records do not show a back injury during his first period of active service.  

Service treatment records dated in July 1985 show the Veteran had a muscle strain involving the right shoulder and neck, after pulling patients.  No low back involvement was indicated.  

A sick slip reflects a muscle pull in March 1991.  The Veteran would later ascribe his low back symptoms to the strenuous work of sandbagging while serving in Saudi Arabia.  When the Veteran was examined for release from active duty, in April 1991, there were no low back complaints and his spine was reported to be normal on examination.  The examination did identify left shoulder pain and specify that it was secondary to lifting.  Service treatment records dated in May and June 1991 re-affirmed that the injury was incurred while sand-bagging in Saudi Arabia.  There were no low back complaints or findings.  

In a May 1991 claim, the Veteran reported that lower back pain began in March 1991, while serving in Saudi Arabia.  

The Veteran was seen by the VA orthopedic service in May 1991.  Straight leg raising was positive and the possibility of a herniated nucleus pulposus was considered.  

The Veteran was referred to the VA neurosurgery service for a consultation.  He reported feeling a pop in his neck while sandbagging tents in Saudi Arabia.  Neck and upper extremity complaints and findings led to a diagnosis of left C6 radiculopathy.  Lower extremity neurologic findings were intact; except that straight leg raising on the left produced some low back pain and left hip pain.  Imaging studies were recommended.  

A June 1991 X-ray study of the lumbar spine revealed moderately decreased bone density and the impression was mild osteopenia.  The vertebral bodies, disc spaces, and posterior vertebral elements were unremarkable.  

The Veteran was afforded a VA examination for his left shoulder and back in June 1991.  He reported that he had more trouble with his neck than shoulder.  He stated that he was sandbagging some tents in March 1991, in Saudi Arabia and felt his neck pop.  Since then he had discomfort in his neck radiating into the left shoulder.  He also reported some aching in his lower back, primarily on the left, with radiation into the hip and upper thigh.  Lifting gave him back trouble.  Examination of the lumbar spine did not reveal any tenderness to percussion over the facets.  Range of motion was complete in all planes.  There was positive straight leg raising on the left at 90 degrees.  Reflexes were intact.  There was slight decreased sensation to pin wheel testing on the left lateral thigh.  The diagnosis was a chronic lumbosacral strain.  

In September 1991, the RO denied service-connection for a chronic lumbosacral strain noting that there was no evidence of treatment in service.  

The Veteran continued to have treatment at VA facilities for various other health problems, without back complaints.  In March 1993, he was seen for neck and left shoulder symptoms.  The examination included his back.  The Veteran's neck and back were symmetric with good active and passive range of motion, no muscle tenderness, spasm or trigger points.  The upper and lower extremities were within normal limits without atrophy or weakness.  Muscle strength was normal at 5/5, bilaterally.  There were no sensory or motor deficits.  Deep tendon reflexes were symmetric and normal at 2+.  Gait was normal and reciprocal.  The impression was chronic neck and left shoulder pain.  The was no back diagnosis.  

The report of a service department examination, in April 1994, shows the musculoskeletal system had no limitation of motion.  There were some skin changes over the lower back.  

On the Gulf War registry examination, in May 1994, the Veteran reported muscle aches and pains, joint pains and aching, joint stiffness, and arthritis.  The pains were specifically located in the left shoulder and left hip.  There were no specific back complaints, findings or diagnoses.  

In May 1997, the Veteran testified about his headaches and skin rash at a RO hearing.  There was no mention of back symptoms.  

In early April 1998, the Veteran sought treatment from a private physician for complaints of low back pain.  He reported that he had low back pain, on and off, for the past 2 to 3 days.  The private physician found some point tenderness over the perilumbar muscles and increased muscle tone in the area.  There was low back pain on attempting to touch his toes.  Other findings were negative.  X-ray films were felt to be within normal limits.  Subsequent notes show an assessment of lumbosacral strain, not resolving.  

The Veteran went to the VA medical center in May 1998.  The investigation of his back symptoms included magnetic resonance imaging (MRI) in June 1998.  The MRI study revealed fairly severe spinal canal stenosis at L4-L5 due to diffuse disc bulge with a central and slightly lateral to the left disc herniation, as well as a combination of ligamentum flavum hypertrophy and facet disease.  It was noted that the Veteran had appropriate symptoms with bilateral lower extremity pain, left greater than right.  Surgery was considered.  

Treatment was subsequently provided, to include physical therapy.  Copies of the treatment records are in the claims folder.  

In February 1999, the Veteran had a hearing at the RO.  He recounted doing strenuous work, sandbagging while on active service.  He testified that he had no back problems before then.  He reported that he had lower back pain after that and for a while and then it would gradually ease off, but it continued to bother him during his active service.  The Veteran also testified as to how the back symptoms have continued to affect him, particularly in walking.  

In February 1999, VA received treatise information on neck and back disabilities.  This information is general and does not provide information specific to this claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 513-14 (1998).  

In May 2000, the Veteran had a videoconference hearing with a Veterans Law Judge who has since left the Board.  He has declined the offer of another hearing.  During his May 2000 Board hearing, the Veteran testified that during his service he did strenuous work setting up the hospital, manually digging, and sandbagging.  He had low back pain and went to sick call.  He was told he had a pulled muscle.  After service, he went to VA.  A herniated disc was found.  Surgery was considered but he had physical therapy.  The Veteran further testified of current back symptoms,  

In a statement received in September 2008, the Veteran stated that he was a trained and experience military medic and it was his expert medical opinion that his current lumbosacral strain had its onset while he was in service and continued since then.  

A February 2010 VA X-ray study of the lumbosacral spine was interpreted as showing minor degenerative spurring and minor narrowing of the facets joints at L5-S1.  The March 2010 VA MRI study disclosed spondylosis at L3-L4 and L4-L5, severe at L4-L5 causing moderate canal stenosis.  

In July 2010, the Veteran had a VA examination.  The claims folder was reviewed.  It was noted that the Veteran's back became symptomatic during his Gulf War service in 1990-1991.  He was lifting, straining, and digging, and his back became stiff during that time.  Discomfort in the central and mid low back has been continuous since that time.  On examination, he was cooperative and did not amplify his symptoms.  Forward bending was limited with pain at the extreme.  There was obvious spasm on left and right bending.  Rotation was limited without complaints of pain.  Extension was limited with pain at the extremes.   The MRI was reviewed.  The diagnosis was chronic lumbar sprain with spondylosis and spinal stenosis.  The examiner commented that the symptoms the Veteran now has are a continuation of the symptoms which he complained of and was evaluated and treated for at the time of his Gulf War service.  The Veteran has been continuously symptomatic since then.  The symptoms come and go, but did not ever leave him.  Therefore, it was the examiners opinion that the Veteran's lumbosacral spine disability was as likely as not related to that symptomatology and complaints while in service.  

The RO returned the examination report to the examiner.  The claims folder was reviewed in March 2012.  The physician expressed the opinion that the claimed condition was at least as likely as not incurred or caused by the claimed in service injury.  The doctor stated that the rationale was the same as provided in July 2010.   

Conclusion

In 1991, the RO denied service-connection because the back was not treated in service.  Treatment in service is not required.  38 C.F.R. § 3.303(d) (2011).  There are records that the Veteran sustained a shoulder injury after heavy manual labor in service and he sought VA medical care for his back less than a month after completing his active service.  At that time, a herniated nucleus pulposus (HNP) was suspected.  HNP involves damage to the disc between the vertebrae with disc material pressing on the nerves in the spinal canal.  While the recent MRI did not identify HNP, it did reveal a similar process with disc bulges causing moderate spinal canal stenosis.  Thus, the symptoms immediately after service, in May 1991, can be linked to the current MRI abnormalities.  This is more than enough objective evidence to support the medical opinion of March 2010, restated in March 2012.  The evidence contains a medical opinion connecting the current low back disability to the injury in service.  There is sufficient evidence to support that opinion.  There is no competent opinion to the contrary.  The weight of evidence on this issue supports service-connection for the currently diagnosed chronic lumbar sprain with spondylosis and spinal stenosis.  

Respiratory Disorder

When the Veteran was examined for release from active duty, in April 1991, he denied shortness of breath and his lungs and chest were reported to be normal on examination.  

The Veteran was hospitalized for headaches at a VA Medical Center for approximately 7 days in December 1991 and January 1992.  It was noted that he had smoked one pack of cigarettes a day for 30 years.  A December 1991 VA X-ray study of the lungs showed them to be clear.  The impression was no pulmonary disease.  

The report of the May 1994 VA Gulf War Registry examination shows the Veteran reported a runny nose and no other respiratory symptoms.  He smoked tobacco.  He had about 9 hours of exposure to heavy oil smoke.  He was in 3 or 4 severe sand storms.  A chest X-ray showed no acute disease.  Spirometry was within normal limits.  

On service department examination in September 1994, the Veteran's chest was clear to percussion and auscultation.  

A July 1998 decision by the RO denied service-connection for shortness of breath due to an undiagnosed illness.  

VA X-ray studies of September 1998 showed the lungs remained normally expanded without infiltrates or effusion.  There was a one centimeter rounded density which was most likely calcified and stable in appearance in the right lung base.  Otherwise, there were no infiltrates or effusion.  The impression was no acute cardiopulmonary disease.  

During his February 1999 hearing at the RO, the Veteran testified that he still experienced shortness of breath.   

In May 2000, the Veteran testified by videoconference with a Veterans Law Judge.   He recounted that while on active service, he was exposed to sand storms and burning oil, which literally turned days to night.  

In June 2009, the Veteran had a VA respiratory examination for his complaints of shortness of breath.  He reported dyspnea on exertion with walking two blocks or less.  He thought it started about the time of his Desert Storm deployment in 1991.  He gave a history of starting smoking at age 30, in about 1975.  He smoked a pack of cigarettes a day for 30 years until 2005, when he quit.  He denied a daily cough, wheezing, or asthma.  Spirometry from December 2004 was reviewed.  His midexpiratory flow indicated small vessel airway disease.  It was abnormal and suggested an element of small airway disease characteristic of chronic obstructive pulmonary disease.  On physical examination, the periphery did not show edema or cyanosis.  Lung sounds were reduced in general but there were no wheezes or rales.  The diagnostic impression was that the Veteran had chronic obstructive pulmonary disease, probably mostly small airway disease, characterized by reduction in maximal midexpiratory flow secondary to cigarette smoking.  The examiner commented that the Veteran as likely as not had some mild to moderate disability regarding shortness of breath related to small airway disease as a result of his 30 year history of cigarette smoking.  The laboratory data was the basis for the opinion, as the numbers matched well.  

In July 2010, the Veteran asserted that he was a combat medic with medical training and, as such, was a medical expert qualified to render a medical opinion.  He stated that he first started smoking when he entered the service in 1970.  Cigarettes were furnished in C-rations and he also purchased them while on active duty.  When he left active service, he was fully "hooked" and dependent on nicotine products.  He continued to smoke.  He noted that the doctor was of the opinion that his chronic obstructive pulmonary disease was contributed to by his long term smoking after service.  

Conclusion

The Board's June 2010 remand noted that for claims received after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from disease or injury attributable to use of tobacco products during service.  However, the Veteran's claim was received prior to June 1998, so the bar to benefits based on tobacco use does not apply.  Instead, VA (including the Board) is bound by the opinions of the VA General Counsel that permit service-connection for the results of tobacco use during service or the results of tobacco dependence beginning in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993) and VAOPGCPREC 19-97, 62 Fed Reg. 37954 (1997).  Long before all this was explained to the Veteran, he was hospitalized at a VA facility in December 1991 and gave a history of smoking a pack a day for 30 years, which would take the onset of his smoking back to service.  Because this statement was made many years ago when his smoking and respiratory problems were not at issue, the Board finds it is credible.  This 1991 statement supports more recent statements to the effect that the Veteran began smoking and his nicotine dependence in service.  Thus, the Board finds that the Veteran's statements of beginning smoking and nicotine dependence in service are credible.  With due consideration of the precedent opinions of VA General Counsel and the June 2009 VA examination, the Board finds that the evidence supports service-connection for the Veteran's nicotine dependence and the resulting chronic obstructive pulmonary disease.   


ORDER

Service-connection for a chronic lumbar sprain with spondylosis and spinal stenosis is granted.  

Service-connection for chronic obstructive pulmonary disease is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


